Title: From George Washington to John Stagg, Jr., 5 October 1780
From: Washington, George
To: Stagg, John, Jr.,Tier, Daniel


                  
                     Head Quarters Tappan 5th Octr
                     1780
                  
                  I shall be glad if you, or some person authorised by you, will
                     meet the Commissary General of Issues at Maibies Mills tomorrow Morning at 9
                     OClock on business which materially concerns the supply of the Army. I am
                     &c.
                  
                     
                     To Capt. Jn Stag and Mr Danl Tier, Contractors for the County of Orange at Kakiate.
                  To Mr. Cornelius Haring. Contractor for the County of Berger at Paramus
               